                      UNITED STATES DISTRICT COURT
                 CENTRAL DISTRICT OF CALIFORNIA
                           WESTERN DIVISION



KARIM CHRISTIAN KAMAL,                   No. CV 17-01986-RGK (DFM)

         Plaintiff,                      Order Accepting Report and
                                         Recommendation of United States
            v.                           Magistrate Judge

COUNTY OF LOS ANGELES, et
al.,

         Defendants.



      Under 28 U.S.C. § 636, the Court has reviewed the pleadings and all the
records and files herein, along with the Report and Recommendation of the
assigned United States Magistrate Judge. Further, the Court has engaged in a
de novo review of those portions of the Report and Recommendation to which
objections have been made. The Court accepts the findings, conclusions, and
recommendations of the United States Magistrate Judge.
///
///
///
///
///
///
///
    IT IS THEREFORE ORDERED that:
    1.    The Report and Recommendation is approved and accepted.
    2.    The CHP Defendants’ motions to dismiss are GRANTED.
    3.    Judgment shall be entered dismissing this action with prejudice.


Date: December 23, 2019                  ___________________________
                                         R. GARY KLAUSNER
                                         United States District Judge




                                     2
